Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 4 and 12-18 have been cancelled.
Claims 1-3 and 5-11 are pending.
Claims 2, 3, 5-10 are withdrawn.
Claims 1 and 11 are under examination. Applicant’s amendment has necessitated modification of the existing rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Foreign language references have been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the Examiner. 

Withdrawn rejections
Applicant's amendments and arguments filed 11/10/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN106957070A (IDS filed 3/11/22).

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    340
    1294
    media_image1.png
    Greyscale

Please note that the term “excipients” includes anything other than the components already named especially when the specification does not define the term.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 11, CN106957070A teaches a composition to purify water that has:
5-35% oxidant where the oxidant is symclosene, which is trichloroisocyanuric acid (claim 2); 
5-50% inorganic coagulant where the inorganic coagulant is sodium dihydrogen phosphate (claim 3); 
1-15% calcium salt where the calcium salt is calcium chloride (claim 5); and 
2~40% sorbing material excipient and 1~20% gas-producing disintegrant excipient (Abstract; claim 1), which can be combined and re-stated as 3~60% excipients.
 	Accordingly, the reference teaches and suggests a composition consisting of the claimed components. It is the Examiner’s position that disclosure of trichloroisocyanuric acid renders obvious dichloroisocyranuric acid to the ordinary artisan and the preamble “hypochlorous acid disinfectant” is merely an intended use of the composition which is non-limiting to the components claimed.
Regarding overlapping ranges of components in the composition, MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
CN106957070A also teach adding an organic or inorganic acid source such as citric acid and sodium acid carbonate (NaHCO3) and an alkali source such as sodium carbonate (claim 6). Since CN106957070A teach simple mixing and stirring of the same components that are instantly claimed to make the composition (content of the invention), then the resulting mixture is also a hypochlorous acid disinfectant powder as instant claimed. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and CN106957070A is that CN106957070A do not expressly teach 5-12 wt% excipients. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a disinfectant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from disinfectant chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 5-12 wt% excipients and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is merely routine optimization of the amount of each component taught by CN106957070A to have a remainder be 5-12 wt% excipients with a reasonable expectation of success. The artisan can optimize the combined excipients of 2-40% sorbing material and 1-20% gas producing disintegrant disclosed in claim 1 of CN106957070A for a total of 5-12% excipients. For example, an embodiment of 2% sorbing material and 10% gas producing disintegrant for a total of 12% excipients is readily within the disclosure of CN10695707A. It is merely selecting the desired amount of each component within the ranges taught in the prior art by the ordinary artisan with a reasonable expectation of success. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 11/10/22 have been carefully considered. 
Applicant asserts that "excipients of 5 to 10%, and after well stirring for about 20 to 30 minutes, the hypochlorous acid agent of the present invention will be made," claim 1 has been amended to "5 to 12 weight percent of excipients." (page 7 of Remarks) Does that mean that hypochlorous acid agent will not be made for 11% or 12% excipients? In addition, the Examiner does not understand how that changes anything because the prior art teaches and suggests an overlapping range thus establishing a prima facie case of obviousness. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Applicant argues that the excipients in the embodiments of CN106957070A are all greater than 50% (page 8 of Remarks) and that: “it can be seen from embodiments 1 to 10 that the actual use of the total concentration of sorbing material excipient and gas-producing disintegrant will far exceed the limit of 5 to 12% in the present application.” (page 18 or Remarks). However, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). In the present case, the cited reference teaches and suggests an overlapping range of excipients.
Applicant’s comparison table (pages 8-18 of Remarks) is acknowledged by the Examiner but the Examiner is relying on the reference as cited in the rejection and not as characterized by Applicant. 
Applicant asserts that all the materials of the present application are food contact substances while CN106957070A is for waste water treatment (pages 18-19 or remarks). However, the prior art teaches and suggests the same materials. How those materials are used is immaterial to the examination of a composition of matter claim. Applicant asserts that: “…the solution produced by CN106957070A for treating ammonia nitrogen containing wastewater cannot be used for disinfection and sterilization of food and ingredients.” However, there is nothing to substantiate Applicant’s allegation. Furthermore, Applicant admits that their present invention can be used for industrial wastewater treatment, aquaculture, daily chemical industry as well (page 19 of Remarks). Applicants provide no evidence supporting their position which is based instead on unsubstantiated attorney argument. Such attorney argument has low probative value. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Applicant’s arguments are not persuasive.
Applicant asserts that only one type of excipient is used which is sodium carboxymethyl cellulose (page 22 of Remarks). However, the claims are not limited to sodium carboxymethyl cellulose. Therefore, the argument is not directed at a limitation that actually appears in the claim. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). 
Applicant argues that: “It is unnecessary to add a variety of unnecessary components or excipients. Because it will reduce the bactericidal power of hypochlorous acid and affect the stability and preservation of hypochlorous acid. Compared with Embodiment 1 to 10 of CN106957070A, the present application obtains superior sterilization and technical effects.” However, a side-by-side comparison has not been provided to substantiate those assertions. 
Applicant also alleges that the solution produced in CN106957070A does not comply with the USFDA announcement that hypochlorous acid can be used as a food contact disinfection ingredient, but also cannot be used for food and food contact disinfection and sterilization.” (page 22 of Remarks). The Examiner does not comprehend this statement. Either the hypochlorous can be used as a food contact disinfectant or it cannot. The USFDA announcement does not appear to be of record and the Examiner requests that it be made of record to clarify this issue. 
Applicant needs to understand that the intended use of a composition has no patentable weight. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).
Applicant argues that the concentration of the excipient sodium carboxymethyl cellulose of 5-12% is critical. However, there is no data to substantiate that allegation. To show criticality of a claimed range, "'it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454, 456 (CCPA 1955). Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620 (CCPA 1977)." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). And from MPEP 716.02(d)(II): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). From MPEP 2144.05(III)(A): “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Applicant has not done so. 
Respectfully, the Examiner has carefully considered all of Applicant’s arguments but is not persuaded. The claims remain rejected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613